Citation Nr: 1545201	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (diabetes).


REPRESENTATION

The Veteran represented by:     Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that this appeal originally included claims for service connection for diabetes, blindness to include as caused by diabetes, and peripheral neuropathy to include as caused by diabetes.  In the Board's October 2014 decision, the Board also remanded the claims of service connection for diabetes, peripheral neuropathy, and blindness.  In a rating decision dated in September 2015, the RO granted service connection for all three claims of diabetes, peripheral neuropathy, and blindness.  This is considered a full grant of the benefit sought on the appeal for the claims of service connection for diabetes, peripheral neuropathy, and blindness.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Veteran does The Veteran does have the remainder of the one-year period from September 2015 to file a notice of disagreement to initiate an appeal of the ratings awarded or the effective date of service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In reviewing the file, the Board notes that in October 2006 VA learned that the Veteran is receiving social security income.  Records from the Social Security Administration (SSA) are not on file, and thus neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.

A rating decision dated in May 2004 regarding another issue indicates the RO reviewed VAMC records from April 2002 to April 2004.  The file, however, only contains VAMC records from April 2004 to May 2015.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from April 2002 to April 2004 and from May 2015 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the development requested is completed, readjudicate the claim for service connection for hypertension.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

